DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/277,088 filed on November 21, 2022. Claims 1 to 4, 7 to 17, and 20 to 26 are currently pending with the application.
	
Claim Objections
Claims 1, 2, 14, and 15 are objected to because of the following informalities:  
Claim 1 reads “a respective first similarity parameter” in line 8, and further “the first similarity parameter” in line 9, which appears to lack consistency in the terminology. For purposes of clarity, consistency in the terminology throughout the claims should be maintained. Same rationale applies to claim 14, since it recites similar limitations. Appropriate corrections are required.

Claim 1 reads “the third part query” in line 7, at page 3, which appears to be a typographical error, and that should read “the third past query”. Same rationale applies to claim 14, since it recites similar limitations. Appropriate corrections are required.
Claim 2 reads “results being associated with respective interaction parameter” in line 7, which appears to be a typographical error, and that should read “results being associated with a respective interaction parameter”.  Same rationale applies to claim 15, since it recites similar limitations. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4, 7 to 17, and 20 to 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the textual features” in line 10. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the user-interaction parameter indicative of user behavior with the first search result in response to the third past query having been used to access the first search result on the search engine server” in line 9 at page 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the first similarity parameter between the new query and the respective second past query and third past query”, in line 16 at page 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the respective second past query”, in line 17 at page 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the respective user-interaction parameter”, in line 18 at page 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the respective first similarity parameter” in line 18. It is not clear whether this element is referring to the “the first similarity parameter” element recited in line 16 at page 3, or to the “a respective first similarity parameter” recited in line 8 at page 2, therefore rendering the claim indefinite.
Claim 1 recites the limitation “computing, by the second MLA, a respective first similarity parameter between the new query and each query of the plurality of search queries, the first similarity parameter being determined based on the textual features of the new query and each query of the plurality of search queries” in line 8 at page 2, which appears to indicate that the element “first similarity parameter” is based on a similarity determined between a new query and each query of the plurality of search queries, which have been previously submitted. Claim 1 further recites the limitation “determining the first similarity parameter between the new query and the respective second past query and third past query” in line 16 at page 3, which appears to indicate that the element “first similarity parameter” is being determined between the new query and “the second past query and third past query” together as an aggregation or group. It is not clear whether the claim is reciting two possible ways to compute the element “first similarity parameter”, or whether there are two different and distinct “first similarity parameters” being computed, which renders the claim indefinite. 
Same rationale applies to claim 14 since it recites similar limitations, and to claims 2 to 4, 7 to 13, 15 to 17, and 20 to 26, since they inherit the same deficiencies by virtue of their dependency.
Claim 2 recites the limitation “the first similarity parameter of a new pair of queries”, in line 19. There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claim 15 since it recites similar limitations.
Claim 3 recites the limitations “the respective search result” and “the at least one respective query”, in line 2 at page 5. There is insufficient antecedent basis for these limitations in the claim. 
Claim 7 recites the limitation “the first similarity parameter of the new pair of queries”, in line 2. There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claim 20 since it recites similar limitations.
Claim 10 recites the limitation “the respective second similarity parameter”, in line 2. There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claim 23 since it recites similar limitations.
Claim 12 recites the limitation “the respective annotations”, in line 3. There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claim 25 since it recites similar limitations.
Claim 16 recites the limitation “the respective user-interaction parameter”, “the respective search result”, and “the at least one respective query” in lines 3 and 4, respectively. There is insufficient antecedent basis for these limitations in the claim. 

Response to Arguments
	The following is in response to arguments filed on November 21, 2022. Applicant’s arguments have been carefully and respectfully considered. In view of claim amendments and arguments, rejections under 35 USC § 103 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169